—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered September 29, 1999, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention, raised for the first time at the close of evidence, that the trial court unduly interfered with the questioning of him at trial (see, People v Yut Wai Tom, 53 NY2d 44; People v Gales, 264 AD2d 642; People v Smith, 222 AD2d 463). In any event, the contention is without merit since the court’s minimal interjections facilitated an orderly progression of the trial and did not deprive the defendant of a fair trial (see, People v Yut Wai Tom, supra; People v Hartzog, 263 AD2d 492).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80; People v Robinson, 250 AD2d 629).
The defendant’s remaining contentions are eithér unpreserved for appellate review or without merit. Goldstein, J. P., McGinity, Luciano and Feuerstein, JJ., concur.